DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (5/13/2022) amended claims 1-3, 9 and 15.      
Applicant summary of interview (held 4/21/2022) is acknowledged.  
Claims 1-20 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (5/13/2022) with respect to rejection of claims 1-20 under 35 USC 103 have been fully considered. As regards previously applied art and amended claims, applicant arguments are persuasive, and prior rejections are withdrawn.
Applicant’s arguments (5/13/2022, pgs 8-10) with respect to rejection of claims 1-20 under 35 USC 101 have been fully considered and are not found persuasive. 
   Response:  the claims recite multiple steps of transmitting and receiving information as related to making a purchase and inclusive of authenticating a user, where the multiple steps involved in making this purchase fit the category of certain methods of organizing human activity as commercial interaction is recited. The multiple devices utilized to facilitate the abstract idea are recited as sending and receiving (i.e., communicating) and in some instances displaying various types of information – webpage, payment option information, payment instructions, etc. - as necessary to perform the abstract idea.     
   Differing from the generating of a code of Universal Secure Registry, and the finding in Cosmokey of a specific improvement to authentication based on activation of a timed authentication function, the user information in the instant case is maintained in a server separate from the commerce server and the commerce server requests an indication of payment information without requiring specifics of a user.  The commerce server does not directly communicate with the user regarding a payment option whereas the identity server does make this communication as directed by the commerce server.  The multiple communications, involving computer devices, include facilitation of the commercial interaction. The use of a computing device separate from the commerce server itself to maintain user information adds a level of communication; nonetheless, the computer elements are recited as being employed in a customary manner to facilitate exchange and presentation of information to facilitate the abstract idea.  Accordingly, rejection under 35 USC 101 is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) and does not integrate the judicial exception into a practical application or include an inventive concept that is something significantly more than the judicial exception.    
Claim 1 (and claims 2-8) is directed to a method; claim 9 (and dependent claims 10-14) is directed to non-transitory computer readable storage medium; claim 15 (and dependent claims 16-20) is directed to a system comprising a memory and processor, which are statutory categories of invention (Step 1: Yes).

Step 2A Prong 1
 Claim 1 is considered representative of the claimed invention.  
   Claim 1 recites
a)   receiving, by a server computer, a login request from a client device associated
with a user identifier;
b)  transmitting, by the server computer, a webpage to the client device;
c)  receiving, by the server computer, from the client device, an initiation of a payment for a transaction; 
d)  transmitting, by the server computer, to an identity server, a request to determine
whether the identity server has information on a mobile device with any mobile payment option corresponding to the user identifier;
e)  receiving, by the server computer, from the identity server, identification information that indicates that a mobile device is associated with the user identifier, and the mobile device is configured with a particular mobile payment application;
f)    updating, by the server computer, the webpage to present a mobile payment icon corresponding to the particular mobile payment application indicated by the identity server for utilizing the particular mobile payment application of the mobile device;
g)   receiving, by the server computer, selection information from the client device that identifies selection of the mobile payment icon;
h)   transmitting, by the server computer, instructions to send a notification to the
mobile device, the notification including a transaction identifier provided by the server computer;
i)  receiving a request to complete the transaction from the mobile device, the
request including the transaction identifier; 
j) transmitting, by the server computer and at least responsive to a request from the
mobile device, item information that identifies an item associated with the webpage;
k)   receiving, by the server computer, authentication information that identifies
authentication associated with the mobile device; and
l)   updating, by the server computer, the webpage to present confirmation of the
authentication associated with the mobile device.   

    The claim limitations recite activities within the category of certain methods of organizing human activity as the multiple recited limitations constitute steps taken to engage in commercial interaction (e.g., logging in, receiving a webpage, initiating a payment through multiple steps and identifying and using a payment application, sending authentication information) that facilitates a payment transaction.  Considering the claim as a whole, the recitation of computer elements - i.e., server computer, identity server, client device, mobile device - do not necessarily restrict the claim from reciting an abstract idea.   Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 

Step 2A Prong 2
    The judicial exception (abstract idea) is not integrated into a practical application because the additional elements – server computer, identity server, client device, mobile device (configured with payment application (software)) – are recited at a high level of generality (see, e.g., paras 18 ((commerce)server computer, client device), 22 (identity server), 20 (mobile device, payment application), fig. 1) and are being used to transmit and receive multiple types of information – e.g., identification information, authentication information, request to initiate payment, request for payment application information, etc.)  required to implement the abstract idea. (MPEP 2106.05(f))  Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.   (Step 2A Prong 2: No). 
   The claim recites additional limitations – 
    f) updating…the webpage to present a mobile payment icon corresponding to the particular mobile payment application indicated…for utilizing the particular mobile payment application…; and 
   l) updating…the webpage to present confirmation of the authentication…
- which both merely recite presenting data (i.e., display), which recites insignificant extra-solution activity and is therefore not indicative of a practical application (MPEP 2106.05(g)).  These activities are incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and do not impose any meaningful limits on practicing the abstract idea.   
   Therefore claim 1 is directed to an abstract idea (Step 2A Prong 2: No)  

Step 2B
    For similar reasons as presented above relative to a practical application, the additional elements – client device, identity server, mobile device, server computer - do not amount to significantly more than the abstract idea as they merely recite tools used to implement the abstract idea (MPEP 2106.05(f)).     (Step 2B: No)
   Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in step 2B: 
  f) updating…the webpage to present a mobile payment icon corresponding to the particular mobile payment application indicated…for utilizing the particular mobile payment application…; and 
   l) updating…the webpage to present confirmation of the authentication…

   As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere displaying of data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  (Step 2B: No)    
   Therefore, claim 1 is not patent eligible under 35 USC 101. 
   As the limitations of independent claims 9 and 15 are similar to the limitations of claim 1, similar arguments as relates to claim 1 are applicable.  Claim 15 recites a memory and processor, not present in claim 1.  These are additional elements, and are rejected similarly to the server computer of claim 1.  The processor is recited at a high level of generality  (e.g., see specification,  para 54) and is being used to implement the abstract idea.  (MPEP 2106.05(f))   Hence, claims 9 and 15 are rejected on grounds similar to claim 1.

Dependent claims 2-7, 10-14 and 16-20 are also rejected under 35 USC 101. 
   Dependent claims 2-7 further define the abstract idea that is present in independent claim 1 by providing further description of instructions or notifications (to send to a mobile device) (clms2-6) and authentication information (clm 7).   
   Claims 2 and 8 recite an additional element – server computer - for which similar arguments are applicable as claim 1, as being used to implement the abstract idea.  
   Claims 2, 5, 6 and 8 recite an additional element – payment application (or simply application) (software) for which arguments similar to claim 1 are applicable.
   Claim 3 recites an additional element – identity server- for which similar arguments are applicable as claim 1, as being used to implement the abstract idea.  

  Claims 2, 4 and 7 recite an additional element – mobile device – that is also recited in claim 1 and to which arguments similar to claim 1 arguments are applicable as a device being used to implement the abstract idea.  
    Claim 8 recites an additional limitation – updating a webpage to present confirmation…to order the item - similar to the updating limitations in claim 1 for which similar arguments are applicable. 
   In sum, these dependent claims – 2-8 - do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8 are directed to an abstract idea. 
  
   Re dependent claims 10-12, 13 and 14 and dependent claims 16-18, 19 and 20, the limitations are similar to the limitations of claims 3-5, 7 and 8, and are therefore rejected under a similar rationale as presented above. 
   In sum, these dependent claims – 10-14 and 16-20 - do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 10-14 and 16-20 are directed to an abstract idea. 
   For the reasons presented above, claims 1-20 are not patent eligible under 35 USC 101.  

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is listed in attached form PTO-892.

      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696